Case 2:19-cv-01448-JAK-FFM Document 41-5 Filed 01/13/20 Page 1 of 74 Page ID #:505




                                    Exhibit C
 Case
  Case2:19-cv-01448-JAK-FFM
       2:19-cv-01448-JAK-FFM Document
                              Document41-5
                                       34 Filed
                                           Filed11/18/19
                                                 01/13/20 Page
                                                           Page12ofof10
                                                                      74 Page
                                                                          PageID
                                                                               ID#:265
                                                                                  #:506


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 S.W. Birch Street, Suite 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6

 7   Attorney for Plaintiff: JAMES RUTHERFORD
 8

 9                           UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
11

12   JAMES RUTHERFORD, an                     Case No. 2:19-cv-01448-JAK-FFM
13   individual,                              First Amended Complaint For
14              Plaintiff,                    Damages And Injunctive Relief For:

15   v.                                        1. VIOLATIONS OF THE
16                                                AMERICANS WITH DISABILITIES
                                                  ACT OF 1990, 42 U.S.C. §12181 et
17   USA GAS, a business of unknown               seq. as amended by the ADA
18   form; THRIFTY OIL CO., a                     Amendments Act of 2008 (P.L. 110-
     California corporation; and DOES 1-          325).
19   10, inclusive,
20                                             2. VIOLATIONS OF THE UNRUH
                     Defendants.                  CIVIL RIGHTS ACT, CALIFORNIA
21                                                CIVIL CODE § 51 et seq.
22

23         Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants
24   USA GAS, a business of unknown form; THRIFTY OIL CO., a California
25   corporation; and DOES 1-10 (“Defendants”) and alleges as follows:
26                                         PARTIES:
27
           1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
28
     in performing one or more major life activities, including but not limited to:
                                                1
                                 FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document41-5
                                           34 Filed
                                               Filed11/18/19
                                                     01/13/20 Page
                                                               Page23ofof10
                                                                          74 Page
                                                                              PageID
                                                                                   ID#:266
                                                                                      #:507


 1      walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 2
        objects. As a result of these disabilities, Plaintiff relies upon mobility devices,
 3
        including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 4

 5      qualifies as a member of a protected class under the Americans with Disabilities Act,

 6      42 U.S.C. §12102(2) (“ADA”) and the regulations implementing the ADA set forth
 7      at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
 8
        and prior to instituting this action, Plaintiff suffered from a “qualified disability”
 9
        under the ADA, including those set forth in this paragraph. Plaintiff is also the
10

11      holder of a Disabled Person Parking Placard.

12              2.   Defendant THRIFTY OIL CO., a California corporation;, owned the

13      property located at 401 E 6th Street, Beaumont, California 92223 (“Property”) on

14      January 18, 2018 and May 17, 2018.

15              3.   Defendant THRIFTY OIL CO., a California corporation, owns the

16      Property currently.

17              4.   USA GAS, a business entity form unknown, owned, operated and

18      controlled the business of USA GAS (“Business”) on January 18, 2018 and May 17,

19      2018.

20              5.   USA GAS, a business entity form unknown, owns, operates and

21      controls the Business currently.

22              6.   Plaintiff does not know the true names of Defendants, their business

23      capacities, their ownership connection to the Property and Business, or their relative

24      responsibilities in causing the access violations herein complained of, and alleges a

25      joint venture and common enterprise by all such Defendants. Plaintiff is informed

26      and believes that each of the Defendants herein, including Does 1 through 10,

27      inclusive, is responsible in some capacity for the events herein alleged, or is a

28      necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
                                                    2
                                       FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document41-5
                                           34 Filed
                                               Filed11/18/19
                                                     01/13/20 Page
                                                               Page34ofof10
                                                                          74 Page
                                                                              PageID
                                                                                   ID#:267
                                                                                      #:508


 1      when the true names, capacities, connections, and responsibilities of the Defendants
 2      and Does 1 through 10, inclusive, are ascertained.
 3                                  JURISDICTION AND VENUE
 4             7.     This Court has subject matter jurisdiction over this action pursuant
 5      to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 6             8.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 7      claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 8      California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 9      federal ADA claims in that they have the same nucleus of operative facts and
10      arising out of the same transactions, they form part of the same case or controversy
11      under Article III of the United States Constitution.
12             9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
13      Property which is the subject of this action is located in this district and because
14      Plaintiff’s causes of action arose in this district.
15                                   FACTUAL ALLEGATIONS
16             10.    Plaintiff went to the Business on or about January 18, 2018 and May
17      17, 2018 for the dual purpose of purchasing gasoline for his vehicle and to confirm
18      that this public place of accommodation is accessible to persons with disabilities
19      within the meaning of federal and state law.
20             11.    The Business, including the Property, is a facility open to the public, a
21      place of public accommodation, and a business establishment.
22             12.    Parking spaces are some of the facilities, privileges, and advantages
23      reserved by Defendants to persons patronizing the Business and Property.
24             13.    Unfortunately, although parking spaces were some of the facilities
25      reserved for patrons, there were barriers for persons with disabilities that cause the
26      named facilities to fail as to compliance with the Americans with Disability Act
27      Accessibility Guidelines (“ADAAG”) on or around January 18, 2018 and May 17,
28      2018, or at any time thereafter up to and including, the date of the filing of this First
                                                     3
                                       FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document41-5
                                           34 Filed
                                               Filed11/18/19
                                                     01/13/20 Page
                                                               Page45ofof10
                                                                          74 Page
                                                                              PageID
                                                                                   ID#:268
                                                                                      #:509


 1      Amended Complaint.
 2              14.      At each time, instead of having architectural barrier free facilities for
 3      patrons with disabilities, Plaintiff experienced the following at the Business and
 4      Property: parking spaces and access aisles serving them shall comply with 302.
 5      Access aisles shall be at the same level as the parking spaces they serve. Changes in
 6      level are not permitted; there is no accessible route connecting the parking to the
 7      main entrance or elements within the facility as required by Section 206.2.2 which
 8      requires that at least one accessible route shall connect accessible buildings,
 9      accessible facilities, accessible elements, and accessible spaces that are on the same
10      site; and, the sales counter does not provide for accessibility as required by Section
11      904.4.1 for either a parallel or forward approach. The accessible portion of the
12      counter top shall extend the same depth as the sales or service counter top per
13      Section 904.4.
14              15.      On May 8, 2019, a Certified Access Specialist (“CASp”) inspected the
15      Subject Property and identified the following barriers at the Business and Property1:
16      the accessible parking space at the west side of the Property contains an uneven
17      surface with slopes measuring between 3.8% and 5.0% (Section 502.4); the slope at
18      the accessible parking at the west side of the store contains an uneven surface with
19      slopes measuring between 2.5% and 4.4% (Section 502.4); the accessible parking
20      space at the west side of the measures 210 ½” in length, serving a 271” long access
21      aisle, which does not extend the full required length (Section 502.1; 502.2; 502.3.1);
22      there is a cross slope on the accessible route from the accessible parking area on the
23      west side of the store to the main entrance of the Business that measures between 2.2
24      and 3.0%, exceeding the maximum allowed (Section 403.3); and the van accessible
25      space at the east side of the store does not have accessible signage posted at the head
26      of the space (Section 502.6).
27              16.      Plaintiff is informed and believes and thereon alleges that, currently,
28      1
         See attached as Exhibit A the “CASp Inspection” prepared for the Subject Property by Kenneth Arrington, dated
        May 8, 2019.
                                                               4
                                               FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document41-5
                                           34 Filed
                                               Filed11/18/19
                                                     01/13/20 Page
                                                               Page56ofof10
                                                                          74 Page
                                                                              PageID
                                                                                   ID#:269
                                                                                      #:510


 1      there are no compliant, accessible Business facilities designed, reserved and
 2      available to persons with disabilities at the Business in addition to that alleged supra.
 3             17.   Plaintiff is informed and believes and thereon alleges that Defendants
 4      had no policy or plan in place to make sure that the parking spaces were compliant
 5      for persons with disabilities and remained compliant prior to January 18, 2018 and
 6      May 17, 2018.
 7             18.   Plaintiff is informed and believes and thereon alleges Defendants have
 8      no policy or plan in place to make sure that the complaints of violations alleged
 9      above are available to persons with disabilities and remain compliant currently.
10             19.   Plaintiff personally encountered above alleged barriers when attempting
11      to access the Business and Property. The presence of these barriers related to
12      Plaintiff’s disability denies Plaintiff his right to enjoy accessible conditions at public
13      place of accommodation and invades legally cognizable interests created under the
14      ADA.
15             20.   The conditions identified supra in paragraphs 14 and 15 are necessarily
16      related to Plaintiff’s legally recognized disability in that Plaintiff is substantially
17      limited in the major life activities of walking, standing, ambulating, sitting, and
18      grasping objects and is the holder of a disabled parking placard and because the
19      enumerated conditions relate to the use of the accessible parking, relate to the slope
20      and condition of the accessible parking and accessible path to the accessible
21      entrance, relate to the width of the accessible path to the accessible entrance, and
22      relate to the safety of the accessible path to the accessible entrance.
23             21.   As an individual with a mobility disability who at times relies upon a
24      wheelchair and other mobility devices, Plaintiff has a keen interest in whether public
25      accommodations have architectural barriers that impede full accessibility to those
26      accommodations by individuals with mobility impairments.
27             22.   Plaintiff is being deterred from patronizing the Business and its
28      accommodations on particular occasions, but intends to return to the Business for the
                                                   5
                                      FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document41-5
                                           34 Filed
                                               Filed11/18/19
                                                     01/13/20 Page
                                                               Page67ofof10
                                                                          74 Page
                                                                              PageID
                                                                                   ID#:270
                                                                                      #:511


 1      dual purpose of availing himself of the goods and services offered to the public and
 2      to ensure that the Business ceases evading its responsibilities under federal and state
 3      law.
 4             23.      As a result of his difficulty experienced because of the inaccessible
 5      condition of the facilities of the Business, Plaintiff was denied full and equal access
 6      to the Business and Property.
 7             24.      Upon being informed that the public place of accommodation has
 8      become fully and equally accessible, he will return within 45 days as a “tester” for
 9      the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
10      Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
11             25.      The Defendants have failed to maintain in working and useable
12      conditions those features required to provide ready access to persons with
13      disabilities.
14             26.      The violations identified above are easily removed without much
15      difficulty or expense. They are the types of barriers identified by the Department of
16      Justice as presumably readily achievable to remove and, in fact, these barriers are
17      readily achievable to remove. Moreover, there are numerous alternative
18      accommodations that could be made to provide a greater level of access if complete
19      removal were not achievable.
20             27.      Given the obvious and blatant violation alleged hereinabove, the
21      Defendants are on notice that Plaintiff seeks to have all barriers related to their
22      disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
23      that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
24      that relate to his disability removed regardless of whether he personally encountered
25      them).
26             28.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
27      alleges, on information and belief, that the failure to remove these barriers was
28      intentional because: (1) these particular barriers are intuitive and obvious; (2) the
                                                     6
                                        FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document41-5
                                           34 Filed
                                               Filed11/18/19
                                                     01/13/20 Page
                                                               Page78ofof10
                                                                          74 Page
                                                                              PageID
                                                                                   ID#:271
                                                                                      #:512


 1      defendants exercised control and dominion over the conditions at this location, and
 2      therefore, (3) the lack of accessible facilities was not an accident because had the
 3      defendants intended any other configuration, they had the means and ability to make
 4      the change.
 5            29.     Without injunctive relief,Plaintiff will continue to be unable to fully
 6      access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 7                                  FIRST CAUSE OF ACTION
 8      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 9        42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
10                                           (P.L. 110-325)
11            30.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
12      above and each and every other paragraph in this First Amended Complaint
13      necessary or helpful to state this cause of action as though fully set forth herein.
14            31.     Under the ADA, it is an act of discrimination to fail to ensure that the
15      privileges, advantages, accommodations, facilities, goods, and services of any place
16      of public accommodation are offered on a full and equal basis by anyone who owns,
17      leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
18      Discrimination is defined, inter alia, as follows:
19                    a.    A failure to make reasonable modifications in policies, practices,
20                          or procedures, when such modifications are necessary to afford
21                          goods, services, facilities, privileges, advantages, or
22                          accommodations to individuals with disabilities, unless the
23                          accommodation would work a fundamental alteration of those
24                          services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25                    b.    A failure to remove architectural barriers where such removal is
26                          readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                          defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
28                          Appendix "D".
                                                   7
                                       FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document41-5
                                           34 Filed
                                               Filed11/18/19
                                                     01/13/20 Page
                                                               Page89ofof10
                                                                          74 Page
                                                                              PageID
                                                                                   ID#:272
                                                                                      #:513


 1                   c.     A failure to make alterations in such a manner that, to the
 2                          maximum extent feasible, the altered portions of the facility are
 3                          readily accessible to and usable by individuals with disabilities,
 4                          including individuals who use wheelchairs, or to ensure that, to
 5                          the maximum extent feasible, the path of travel to the altered area
 6                          and the bathrooms, telephones, and drinking fountains serving
 7                          the area, are readily accessible to and usable by individuals with
 8                          disabilities. 42 U.S.C. § 12183(a)(2).
 9             32.   Any business that provides parking spaces must provide accessible
10      parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
11      shall be at the same level as the parking spaces they serve. Changes in level are not
12      permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
13      all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
14      Standards § 502.4 Advisory. Specifically, built up curb ramps are not permitted to
15      project into access aisles and parking spaces. Id. No more than a 1:48 slope is
16      permitted. Standards § 502.4.
17             33.   Here, the failure to ensure that accessible facilities were available and
18      ready to be used by Plaintiff is a violation of law.
19             34.   A public accommodation must maintain in operable working condition
20      those features of its facilities and equipment that are required to be readily accessible
21      to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22             35.   Given its location and options, Plaintiff will continue to desire to
23      patronize the Business but he has been and will continue to be discriminated against
24      due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
25      barriers.
26      ////
27      ////
28      ////
                                                   8
                                      FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
           2:19-cv-01448-JAK-FFM Document
                                  Document3441-5
                                              Filed
                                                  Filed
                                                    11/18/19
                                                        01/13/20
                                                               Page
                                                                  Page
                                                                    9 of10
                                                                         10of Page
                                                                              74 Page
                                                                                   ID #:273
                                                                                        ID
                                          #:514

 1                               SECOND CAUSE OF ACTION
 2      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
 3                                       CODE § 51 et seq.
 4           36.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 5     above and each and every other paragraph in this First Amended Complaint
 6     necessary or helpful to state this cause of action as though fully set forth herein.
 7           37.    California Civil Code § 51 et seq. guarantees equal access for people
 8     with disabilities to the accommodations, advantages, facilities, privileges, and
 9     services of all business establishments of any kind whatsoever. Defendants are
10     systematically violating the UCRA, Civil Code § 51 et seq.
11           38.    Because Defendants violate Plaintiff’s rights under the ADA, they also
12     violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
13     52(a).) These violations are ongoing.
14           39.    Defendants’ actions constitute discrimination against Plaintiff on the
15     basis of their individual disabilities, in violation of the UCRA, Civil Code § 51 et
16     seq. Plaintiff is informed and believes and thereon alleges Defendants have been
17     previously put on actual notice that its premises are inaccessible to Plaintiff as above
18     alleged. Despite this knowledge, Defendants maintain the Property and Business in
19     an inaccessible form.
20                                            PRAYER
21     WHEREFORE, Plaintiff prays that this court award damages provide relief as
22     follows:
23           1.     A preliminary and permanent injunction enjoining Defendants from
24     further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
25     51 et seq. with respect to its operation of the Business and Subject Property; Note:
26     Plaintiff is not invoking section 55 of the California Civil Code and is not
27     seeking injunctive relief under the Disabled Persons Act at all.
28           2.     An award of actual damages and statutory damages of not less than
                                                  9
                                     FIRST AMENDED COMPLAINT
     Case
      Case2:19-cv-01448-JAK-FFM
            2:19-cv-01448-JAK-FFMDocument
                                  Document3441-5
                                              FiledFiled
                                                    11/18/19
                                                         01/13/20
                                                               Page
                                                                  Page
                                                                    10 of1110of 74
                                                                                Page
                                                                                   Page
                                                                                     ID #:274
                                                                                         ID
                                           #:515

 1     $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
 2     each time he visits an establishment that contains architectural barriers that deny the
 3     Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
 4     (2005) 431 F.Supp.2d 1088, 1091.)
 5            3.    An additional award of $4,000.00 as deterrence damages for each
 6     violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7     LEXIS 150740 (USDC Cal, E.D. 2016);
 8            4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9     pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
10                                DEMAND FOR JURY TRIAL
11            Plaintiff hereby respectfully request a trial by jury on all appropriate issues
12     raised in this First Amended Complaint.
13

14     Dated: August 12, 2019            MANNING LAW, APC
15

16                                       By: /s/ Joseph R. Manning Jr., Esq.
                                            Joseph R. Manning Jr., Esq.
17                                          Attorney for Plaintiff
18

19
20

21

22

23

24

25

26

27
28
                                                  10
                                      FIRST AMENDED COMPLAINT
                                                                             Case
                                                                               Case
                                                                                  2:19-cv-01448-JAK-FFM
                                                                                    2:19-cv-01448-JAK-FFMDocument
                                                                                                           Document
                                                                                                                  37-1
                                                                                                                    41-5Filed
                                                                                                                           Filed
                                                                                                                               12/16/19
                                                                                                                                 01/13/20Page
                                                                                                                                           Page
                                                                                                                                              1 of
                                                                                                                                                1263
                                                                                                                                                   of 74
                                                                                                                                                      Page
                                                                                                                                                         Page
                                                                                                                                                           ID #:298
                                                                                                                                                               ID
                                                                                                                   #:516

                                                                                                                                      Surveyor: Kenneth Arrington CASp #628                                                        BARRIER REVIEW PHASE -
                                              ARCHITECTURAL BARRIERS LIST (ABL)
                                                                                                                                                                                                                                  Enter appropriate responses in
                                                               Name: USA Gas                                                                                                                                                       all cells in the two columns
                                                                                                                                    Survey Date: 5/8/2019                                                                                                        BARRIER REMOVAL PHASE - Enter
                                                         Attn: Manning Law Offices                                                                                                                                                             below.
                                                                                                                                                                                                                                                                 appropriate responses in all cells in
                                                       Address: 401 E. 6th Street, Beaumont, Ca.                *This determination did not include an assessment of Readily Achievable Barrier Removal. A
                                                                                                                review of the Business financials should be performed to assess what items may, or may
                                                                                                                                                                                                                                                                 all three columns below.
                                                                                                                not, be readily achievable. Property Owner shall provide me a schedule when Barriers will be
                                                                                                                removed for a follow-up inspection for certification.



                                                                                                                                                                                                                                              Readily                                                       Barrier




                                                                                                                                                                                                                      Photos
        Bldg/Room                         ADAS / CBC                                                                                                                                                                                Cost                   Estimated     Barrier Removal Barrier Removal
ABL #                  Location                                                     Finding                          Recommendation(s)                                Surveyor's Notes                                                       Achievable                                                  Removal Photo
            ID                             Reference                                                                                                                                                                              Estimate                Removal Date        Notes            Date
                                                                                                                                                                                                                                                Y/N                                                        Number

                                                          THERE IS NO TOW AWAY SIGNAGE PROVIDED                 Provide a new sign(s) at            11B-502.8.2 Lettering.
                                                          AT PARKING LOT ENTRANCES, AND/OR                      entry to parking facility or        The additional sign shall clearly state in
                                                          IMMEDIATELY ADJACENT TO ACCESSIBLE                    immediately adjacent to             letters with a minimum height of 1" the
                                                          SPACE.                                                and visible from                    following:
                                                                                                                accessible spaces:                  “Unauthorized” vehicles parked in
                                                                                                                Size required to be 17"             designated accessible spaces not
                                                                                                                minimum x 22" minimum               displaying distinguishing placards or
                                                                                                                with 1" high minimum                speciallicense plates issued for persons
                                                                                                                letters reading:                    with disabilities will be towed away at the
                                                                                                                                                    owner’s expense. Towed vehicles may be
                                                                                                                "Unauthorized vehicles              reclaimed at:
                      Accessible                                                                                parked in designated                _________________________ or by
                       Parking                                                                                  accessible spaces not               telephoning
                                                                                                                displaying distinguishing           _______________________."
                                                                                                                placards or special license
                                                                                                                plates issued for persons Blank spaces shall be filled in with
                                                                                                                with disabilities will be   appropriate information as a permanent
                                                                                                                towed away at the owner's part of the sign.
                                                                                                                expense. Towed vehicles
                                                                                                                may be reclaimed at
                                                                                                                ____or by                                                                                      #213, 214, 215,
                                                                                                                telephoning____."                                                                               216, 217, 218,
00001   Exterior                      11B-502.8.2                                                                                                                                                                 219, 220
                                                          SLOPE IN ACCESSIBLE SPACE MEASURES                    Resurface existing slopes   Consider blacking out all accessible
                                                          BETWEEN 3.8 - 5.0% CAUSED BY UNEVEN                   at accessible parking       striping at this location and        #4, 5, 6, 7, 8, 9,
                                                          SURFACE                                               spaces and aisles to        resurface and restripe accessible     10, 11, 12, 13,
                      Accessible                                                                                ensure that the maximum     space at the east side of the store.  14, 15, 16, 17,
                    Parking at West                       Slope of accessible parking space in any direction    slopes measure no           The location at the west side can be 18, 19, 20, 21,
                     Side of Store                        exceeds 2.08%, and Changes in level are not           greater than 2.08% grade.
                                      4.6.3                                                                                                 turned into one or two standard       22, 23, 24, 25,
                                      CA11B-502.4         permitted:                                            Install compliant striping. parking spaces instead.               26, 27, 28, 29,
00002   Exterior                      502.4                                                                                                                                           30, 31
                                                          SLOPE IN ACCESSIBLE SPACE MEASURES                    Resurface existing slopes Coordinate with ABL #00002
                                                          BETWEEN 2.5 - 4.4% CAUSED BY UNEVEN                   at accessible parking
                                                          SURFACE                                               spaces and aisles to
                                                                                                                ensure that the maximum
                                                          Slope of accessible parking space in any direction    slopes measure no
                      Accessible
                                                          exceeds 2.08%, and Changes in level are not           greater than 2.08% grade.
                    Parking at West
                                                          permitted:                                            Install compliant striping.
                     Side of Store
                                                                                                                                                                                                               #32, 33, 34, 35,
                                      4.6.3                                                                                                                                                                     36, 37, 38, 39,
                                      CA11B-502.4                                                                                                                                                               40, 41, 42, 43,
00003   Exterior                      502.4                                                                                                                                                                         44, 45
                                                          "NO PARKING" WORDS ARE NOT PAINTED AT            Restripe with minimum
                                                          THE REAR OF THE ACCESSIBLE AISLE IN A            12" high letters, the words
                                                          MANNER THAT IS VISIBLE TO TRAFFIC                "NO PARKING" must be
                      Accessible                          ENFORCEMENT OFFICIALS                            painted in white in each
                    Parking at West                                                                        access aisle and located
                     Side of Store                        "NO PARKING" words are not painted in the access so that it is visible to traffic
                                                          aisle:                                           enforcement officials.
00004   Exterior                      CA11B-502.3.3                                                                                                                                                                #45, 46
                                                                                  Case
                                                                                    Case
                                                                                       2:19-cv-01448-JAK-FFM
                                                                                         2:19-cv-01448-JAK-FFMDocument
                                                                                                                Document
                                                                                                                       37-1
                                                                                                                         41-5Filed
                                                                                                                                Filed
                                                                                                                                    12/16/19
                                                                                                                                      01/13/20Page
                                                                                                                                                Page
                                                                                                                                                   2 of
                                                                                                                                                     1363
                                                                                                                                                        of 74
                                                                                                                                                           Page
                                                                                                                                                              Page
                                                                                                                                                                ID #:299
                                                                                                                                                                    ID
                                                                                                                        #:517

                                                                                                                                                                                                                           Readily                                                       Barrier




                                                                                                                                                                                                   Photos
        Bldg/Room                             ADAS / CBC                                                                                                                                                         Cost                   Estimated     Barrier Removal Barrier Removal
ABL #                    Location                                                       Finding                            Recommendation(s)                    Surveyor's Notes                                          Achievable                                                  Removal Photo
            ID                                 Reference                                                                                                                                                       Estimate                Removal Date        Notes            Date
                                                                                                                                                                                                                             Y/N                                                        Number

                                                                 ACCESSIBLE SPACE: 210 1/2" LENGTH, 271"               Re-stripe existing parking    Opposing Counsel indicated that this
                                                                 LONG ACCESS AISLE FOR SPACE                           spaces as necessary to        is the access parking space.
                                                                                                                       provide 216" minimum          However there is an old faded Van
                                                                 Accessible parking space(s) is less than 216" long    length van parking space      Accessible Parking space that is
                                                                 and/or Access aisle does not extend the full          along with an access aisle    extremely faded and should be
                                                                 required length of the parking spaces they serve.     which extends the the full    rehabilitated as the only Accessible
                                                                                                                       required length of the        Parking Space. If this parking space
                                                                                                                       parking space it serves.      was the only space,it would be
                                                                                                                       Outline access aisle in
                                                                                                                                                     considered as another Non-
                                                                                                                       blue (no specific color
                       Accessible                                                                                                                    compliant barrier as the first
                                                                                                                       specified) and paint
                     Parking at West                                                                                                                 parking space is always required to
                                                                                                                       hatching a contrasting
                      Side of Store                                                                                                                  be a Van Accessible space (see
                                                                                                                       color from the parking
                                                                                                                       space (white or blue is       Pictures 58, 59, 60).
                                                                                                                       preferred) at 36" on
                                                                                                                       center. Include the words
                                                                                                                       "No Parking" with 12"
                                                                                                                       minimum high letters on
                                         4.6.3
                                                                                                                       the pavement per Title 24.
                                         CA11B-502.1, CA11B-
                                         502.2, CA11B-
                                         502.3.1
00005   Exterior                         502.1, 502.2, 502.3.1                                                                                                                              #69, 70, 71, 72
                                                                 Slope - The running slope of walking surfaces shall   Saw cut, remove and
                    Accessible Route                             not be steeper than 1:20 (5.0%). The cross slope      replace the existing
                     extending from                              slope of walking surfaces shall not be steeper than   concrete/asphalt with a                                              #75, 76, 77, 78,
                    Parking at West                              1:48 (2.0%).                                          new compliant surface
                                                                                                                                                                                             79, 80, 81, 82,
                     Side of Store to 1991 ADA 4.3.7                                                                   ensuring slopes slopes do
                                                                                                                                                                                             83, 84, 85, 86,
                     Main Entrance 2010 ADAS 403.3       *Cross slope measures between 2.2 - 3.0%.                     not exceed 1:48 (2.08%
                                                                                                                                                                                             87, 88, 89, 90,
                                                                                                                       Cross Slope).
00006   Exterior                      2016 CBC 11B-403.3                                                                                                                                     91, 92, 93, 94
                                                         DOOR REDUCES LANDING LENGTH TO                                Alter and increase landing
                                                         APPROXIMATELY 20" + DOOR REDUCES THE                          size as required, or render
                                                         WIDTH OF LANDING TO ONLY 29" WIDE WHEN                        the door closest to the
                                                         DOOR IS FULLY OPEN                                            ramp run to be inactive for
                     Main Entrance                                                                                     use.
                                                         Outswinging door in fully open position reduces the
                                                         landing length to less than 42", and reduces the
                                      CA11B-405.7.5      required ramp landing width by more than 3":
00007   Exterior                      405.7.5                                                                                                                                               #115, 116, 117
                                                         NO ACCESSIBLE ROUTE TO PUBLIC RIGHT-OF-                       Alter existing exterior
                                                         WAY EXTENDS TO THE ENTRANCE                                   route to provide a new
                                                                                                                       walkway ensuring slopes
                                                                 Exterior route(s) connecting public transportation,   of 1:20 (5%) or less.
                                                                 accessible parking, passenger loading zone and/or Walkway should extend
                                                                 public streets or sidewalks to accessible entrance(s) from the city sidewalk to
                                                                 is(are) not accessible (an accessible route is not    the walkway extending to
                    Accessible Route                             required between site arrival points and the building the Main entrance.
                    from Public Right-                           facility or entrance if the only means of access      Walkway should provide a
                         of-Way                                  between them is a vehicular way not providing         cross-hatched path, and
                                                                 pedestrian access):                                   truncated domes at any
                                                                                                                       location where a
                                                                                                                                                                                            #2, 213, 214,
                                                                                                                       pedestrian enters into any
                                                                                                                       vehicular areas.                                                     215, 216, 217,
                                         4.1.2(1), 4.3.2(1)                                                                                                                                 218, 219, 220,
                                         CA11B-206.2.1                                                                                                                                      221, 222, 223,
00008   Exterior                         206.2.1                                                                                                                                                 224
                                                                       Case
                                                                         Case
                                                                            2:19-cv-01448-JAK-FFM
                                                                              2:19-cv-01448-JAK-FFMDocument
                                                                                                     Document
                                                                                                            37-1
                                                                                                              41-5Filed
                                                                                                                     Filed
                                                                                                                         12/16/19
                                                                                                                           01/13/20Page
                                                                                                                                     Page
                                                                                                                                        3 of
                                                                                                                                          1463
                                                                                                                                             of 74
                                                                                                                                                Page
                                                                                                                                                   Page
                                                                                                                                                     ID #:300
                                                                                                                                                         ID
                                                                                                             #:518

                                                                                                                                                                                           Readily                                                       Barrier




                                                                                                                                                                   Photos
        Bldg/Room                        ADAS / CBC                                                                                                                              Cost                   Estimated     Barrier Removal Barrier Removal
ABL #                  Location                                              Finding                            Recommendation(s)         Surveyor's Notes                                Achievable                                                  Removal Photo
            ID                            Reference                                                                                                                            Estimate                Removal Date        Notes            Date
                                                                                                                                                                                             Y/N                                                        Number

                                                      ACCESSIBLE PARKING SPACE AND AISLE ARE                Resurface existing slopes
                                                      BADLY FADED. ACCESSIBLE SPACE: 207"                   at accessible parking
                                                      LENGTH, 210 1/2" LONG ACCESS AISLE FOR                spaces and aisles to
                                                      SPACE                                                 ensure that the maximum
                    Van Accessible                                                                          slopes measure no
                    Space at East                     Car and van parking spaces shall be 216" long         greater than 2.08% grade.
                     Side of Store                    minimum. Car parking spaces shall be 108" wide        Install compliant striping.
                                                                                                                                                             #186, 187, 188,
                                                      minimum and van parking spaces shall be 144" wide
                                                                                                                                                              189, 190, 191,
                                                      minimum, shall be marked to define the width,
                                                                                                                                                              192, 193, 194,
                                                      and shall have an adjacent access aisle
                                     11B-502.2                                                                                                                195, 196, 208,
                                                      complying with Section 11B-502.3.
00009   Exterior                     11B-502.3.3                                                                                                                   209
                                                      ACCESS AISLE HATCHING ARE BADLY FADED,                RESURFACE EXISTING
                                                      AND THEREFORE ARE NOT VISIBLE                         SLOPES. Outline access
                                                                                                            aisle in blue and paint
                    Van Accessible                    Border of access aisle is painted blue and/or         hatching a contrasting
                    Space at East                     hatching within the access aisle is not painted a     color from the parking
                     Side of Store                    contrasting color from the parking space at 36"       space (blue is preferred)                        #197, 198, 199,
                                     CA11B-502.3.3    MAXIMUM on center:                                    at 36" MAXIMUM on                                 200, 201, 202,
00010   Exterior                     502.3.3                                                                center.                                           203, 204, 205
                                                      "NO PARKING" WORDS ARE BADLY FADED, AND Restripe with minimum
                                                      THEREFORE ARE NOT VISIBLE TO TRAFFIC             12" high letters, the words
                                                      ENFORCEMENT OFFICIALS                            "NO PARKING" must be
                    Van Accessible                                                                     painted in white in each
                    Space at East                     "NO PARKING" words are not painted in the access access aisle and located
                     Side of Store                    aisle:                                           so that it is visible to traffic
                                                                                                       enforcement officials.
00011   Exterior                     CA11B-502.3.3                                                                                                             #206, 207
                                                      NO ACCESSIBLE SIGNAGE HAS BEEN POSTED                 Provide and install new
                                                      AT THE HEAD OF THE PARKING SPACE                      standard Accessible
                                                                                                            Parking signage including
                                                      Parking space identification signs shall include the  the International Symbol
                    Van Accessible                    International Symbol of Accessibility complying with of Accessibility in white on
                    Space at East                     703.7.2.1. Signs identifying van parking spaces shall a blue background.
                     Side of Store                    contain the designation “van accessible.” Signs shall Ensure to provide the
                                                      be 60" minimum above the finish floor or ground       $250 Fine Signage as
                                                      surface measured to the bottom of the sign.           well.
                                     4.6.4
                                     CA11B-502.6
00012   Exterior                     502.6                                                                                                                     #210, 211
Case
  Case
     2:19-cv-01448-JAK-FFM
       2:19-cv-01448-JAK-FFMDocument
                              Document
                                     37-1
                                       41-5Filed
                                              Filed
                                                  12/16/19
                                                    01/13/20Page
                                                              Page
                                                                 4 of
                                                                   1563
                                                                      of 74
                                                                         Page
                                                                            Page
                                                                              ID #:301
                                                                                  ID
                                      #:519




                                                                                    




                                                                                    
Case
  Case
     2:19-cv-01448-JAK-FFM
       2:19-cv-01448-JAK-FFMDocument
                              Document
                                     37-1
                                       41-5Filed
                                              Filed
                                                  12/16/19
                                                    01/13/20Page
                                                              Page
                                                                 5 of
                                                                   1663
                                                                      of 74
                                                                         Page
                                                                            Page
                                                                              ID #:302
                                                                                  ID
                                      #:520




                                                                                    




                                                                                    
Case
  Case
     2:19-cv-01448-JAK-FFM
       2:19-cv-01448-JAK-FFMDocument
                              Document
                                     37-1
                                       41-5Filed
                                              Filed
                                                  12/16/19
                                                    01/13/20Page
                                                              Page
                                                                 6 of
                                                                   1763
                                                                      of 74
                                                                         Page
                                                                            Page
                                                                              ID #:303
                                                                                  ID
                                      #:521




                                                                                   




                                                                                  
Case
  Case
     2:19-cv-01448-JAK-FFM
       2:19-cv-01448-JAK-FFMDocument
                              Document
                                     37-1
                                       41-5Filed
                                              Filed
                                                  12/16/19
                                                    01/13/20Page
                                                              Page
                                                                 7 of
                                                                   1863
                                                                      of 74
                                                                         Page
                                                                            Page
                                                                              ID #:304
                                                                                  ID
                                      #:522




                                                                                  




                                                                                  
Case
  Case
     2:19-cv-01448-JAK-FFM
       2:19-cv-01448-JAK-FFMDocument
                              Document
                                     37-1
                                       41-5Filed
                                              Filed
                                                  12/16/19
                                                    01/13/20Page
                                                              Page
                                                                 8 of
                                                                   1963
                                                                      of 74
                                                                         Page
                                                                            Page
                                                                              ID #:305
                                                                                  ID
                                      #:523




                                                                                  




                                                                                  
Case
  Case
     2:19-cv-01448-JAK-FFM
       2:19-cv-01448-JAK-FFMDocument
                              Document
                                     37-1
                                       41-5Filed
                                              Filed
                                                  12/16/19
                                                    01/13/20Page
                                                              Page
                                                                 9 of
                                                                   2063
                                                                      of 74
                                                                         Page
                                                                            Page
                                                                              ID #:306
                                                                                  ID
                                      #:524




                                                                                  




                                                                                  
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 21
                                                             10 of 74
                                                                   63 Page ID
                                   #:525
                                   #:307




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 22
                                                             11 of 74
                                                                   63 Page ID
                                   #:526
                                   #:308




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 23
                                                             12 of 74
                                                                   63 Page ID
                                   #:527
                                   #:309




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 24
                                                             13 of 74
                                                                   63 Page ID
                                   #:528
                                   #:310




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 25
                                                             14 of 74
                                                                   63 Page ID
                                   #:529
                                   #:311




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 26
                                                             15 of 74
                                                                   63 Page ID
                                   #:530
                                   #:312




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 27
                                                             16 of 74
                                                                   63 Page ID
                                   #:531
                                   #:313




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 28
                                                             17 of 74
                                                                   63 Page ID
                                   #:532
                                   #:314




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 29
                                                             18 of 74
                                                                   63 Page ID
                                   #:533
                                   #:315




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 30
                                                             19 of 74
                                                                   63 Page ID
                                   #:534
                                   #:316




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 31
                                                             20 of 74
                                                                   63 Page ID
                                   #:535
                                   #:317




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 32
                                                             21 of 74
                                                                   63 Page ID
                                   #:536
                                   #:318




                                                                              




                                                                                 




                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 33
                                                             22 of 74
                                                                   63 Page ID
                                   #:537
                                   #:319




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 34
                                                             23 of 74
                                                                   63 Page ID
                                   #:538
                                   #:320




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 35
                                                             24 of 74
                                                                   63 Page ID
                                   #:539
                                   #:321




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 36
                                                             25 of 74
                                                                   63 Page ID
                                   #:540
                                   #:322




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 37
                                                             26 of 74
                                                                   63 Page ID
                                   #:541
                                   #:323




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 38
                                                             27 of 74
                                                                   63 Page ID
                                   #:542
                                   #:324




                                                                              




                                                                              
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 39
                                                             28 of 74
                                                                   63 Page ID
                                   #:543
                                   #:325




                                                                              




                                                                         
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 40
                                                             29 of 74
                                                                   63 Page ID
                                   #:544
                                   #:326




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 41
                                                             30 of 74
                                                                   63 Page ID
                                   #:545
                                   #:327




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 42
                                                             31 of 74
                                                                   63 Page ID
                                   #:546
                                   #:328




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 43
                                                             32 of 74
                                                                   63 Page ID
                                   #:547
                                   #:329




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 44
                                                             33 of 74
                                                                   63 Page ID
                                   #:548
                                   #:330




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 45
                                                             34 of 74
                                                                   63 Page ID
                                   #:549
                                   #:331




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 46
                                                             35 of 74
                                                                   63 Page ID
                                   #:550
                                   #:332




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 47
                                                             36 of 74
                                                                   63 Page ID
                                   #:551
                                   #:333




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 48
                                                             37 of 74
                                                                   63 Page ID
                                   #:552
                                   #:334




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 49
                                                             38 of 74
                                                                   63 Page ID
                                   #:553
                                   #:335




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 50
                                                             39 of 74
                                                                   63 Page ID
                                   #:554
                                   #:336




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 51
                                                             40 of 74
                                                                   63 Page ID
                                   #:555
                                   #:337




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 52
                                                             41 of 74
                                                                   63 Page ID
                                   #:556
                                   #:338




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 53
                                                             42 of 74
                                                                   63 Page ID
                                   #:557
                                   #:339




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 54
                                                             43 of 74
                                                                   63 Page ID
                                   #:558
                                   #:340




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 55
                                                             44 of 74
                                                                   63 Page ID
                                   #:559
                                   #:341




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 56
                                                             45 of 74
                                                                   63 Page ID
                                   #:560
                                   #:342




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 57
                                                             46 of 74
                                                                   63 Page ID
                                   #:561
                                   #:343




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 58
                                                             47 of 74
                                                                   63 Page ID
                                   #:562
                                   #:344




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 59
                                                             48 of 74
                                                                   63 Page ID
                                   #:563
                                   #:345




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 60
                                                             49 of 74
                                                                   63 Page ID
                                   #:564
                                   #:346




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 61
                                                             50 of 74
                                                                   63 Page ID
                                   #:565
                                   #:347




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 62
                                                             51 of 74
                                                                   63 Page ID
                                   #:566
                                   #:348




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 63
                                                             52 of 74
                                                                   63 Page ID
                                   #:567
                                   #:349




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 64
                                                             53 of 74
                                                                   63 Page ID
                                   #:568
                                   #:350




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 65
                                                             54 of 74
                                                                   63 Page ID
                                   #:569
                                   #:351




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 66
                                                             55 of 74
                                                                   63 Page ID
                                   #:570
                                   #:352




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 67
                                                             56 of 74
                                                                   63 Page ID
                                   #:571
                                   #:353




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 68
                                                             57 of 74
                                                                   63 Page ID
                                   #:572
                                   #:354




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 69
                                                             58 of 74
                                                                   63 Page ID
                                   #:573
                                   #:355




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 70
                                                             59 of 74
                                                                   63 Page ID
                                   #:574
                                   #:356




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 71
                                                             60 of 74
                                                                   63 Page ID
                                   #:575
                                   #:357




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 72
                                                             61 of 74
                                                                   63 Page ID
                                   #:576
                                   #:358




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 73
                                                             62 of 74
                                                                   63 Page ID
                                   #:577
                                   #:359




                                                                        




                                                                        
Case 2:19-cv-01448-JAK-FFM Document 41-5
                                    37-1 Filed 01/13/20
                                               12/16/19 Page 74
                                                             63 of 74
                                                                   63 Page ID
                                   #:578
                                   #:360




                                                                        




                            
